Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After-Final Arguments/Remarks 
Applicant's arguments/remarks of 04/08/2022 and After-Final amendments of 04/08/2020 have been entered.
Claims 1, 3-4, 6-7, 9-10, and 12 were previously allowed.  
Previously rejected claims 13-24 are now canceled. 
Outstanding USC 112 rejection withdrawn based on at least amendments/remarks filed.
Claims 1, 3-4, 6-7, 9-10, and 12 currently pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3-4, 6-7, 9-10, and 12 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches an inspection apparatus which has a hardware processor that conducts an inspection on an image by comparing a scanned image with a correct image. The image is formed on paper in accordance with a print job. The scanned image is generated by reading the image. The correct image serves as a reference for the inspection of the image. A page is a target for the inspection is determined in accordance with a type of the paper on which the image is formed according to print setting of the print job. The hardware processor conducts the inspection on the image on a page that is determined to be the target for the inspection by the hardware processor, and does not conduct the inspection on the image on a page that is determined to not be the target for the inspection, as illustrated in the amended independent claims of 1, 4, 7, and 10.

       Furthermore, claims 1, 3-4, 6-7, 9-10, and 12 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to page 9 of the response filed on 04/08/2022.
Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
04/18/2022